FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 17-50308
             Plaintiff-Appellee,
                                                   D.C. No.
                   v.                        2:16-cr-00461-SJO-1

 SAMIR BENAMOR,
          Defendant-Appellant.                     OPINION


         Appeal from the United States District Court
             for the Central District of California
          S. James Otero, District Judge, Presiding

             Argued and Submitted April 10, 2019
                    Pasadena, California

                        Filed June 6, 2019

Before: Susan P. Graber and Jay S. Bybee, Circuit Judges,
        and M. Douglas Harpool,* District Judge.

                    Opinion by Judge Graber




    *
      The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
2                  UNITED STATES V. BENAMOR

                            SUMMARY**


                            Criminal Law

     The panel affirmed a conviction for knowingly possessing
a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1).

    The defendant argued that because firearms manufactured
in or before 1898 do not qualify as “firearms” under § 922,
the district court erred by refusing to instruct the jury that, to
convict, they had to find that the defendant knew that his
firearm was manufactured after 1898. The panel rejected that
argument. The panel explained that United States v.
Aguilera-Rios, 769 F.3d 626 (9th Cir. 2014) (concerning the
categorical approach), does not override the line of cases
holding that a firearm’s antique status is an affirmative
defense in a criminal prosecution; and that Staples v. United
States, 511 U.S. 600 (1994) (concerning the National
Firearms Act), does not help the defendant. The panel held
that the defendant failed to meet his burden of production to
put the “antique firearm” affirmative defense at issue, and
rejected the defendant’s sufficiency-of-the-evidence
argument that rested on the same contention.

    The panel held that the admission of an ATF agent’s
testimony that his interview with the defendant’s landlord
confirmed the agent’s decision to arrest the defendant for the
firearm and ammunition violated the Confrontation Clause,
but that the error was harmless beyond a reasonable doubt.


    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               UNITED STATES V. BENAMOR                     3

                        COUNSEL

Michael Tanaka (argued), Los Angeles, California, for
Defendant-Appellant.

Matthew O’Brien (argued), Assistant United States Attorney;
Lawrence S. Middleton, Chief, Criminal Division; Nicola T.
Hanna, United States Attorney, Los Angeles, California; for
Plaintiff-Appellee.


                         OPINION

GRABER, Circuit Judge:

    Defendant Samir Benamor appeals his conviction for
knowingly possessing a firearm as a felon, in violation of
18 U.S.C. § 922(g)(1). He possessed an old shotgun that
might have been manufactured as early as 1915. Because
firearms manufactured in or before 1898 do not qualify as
“firearms” under § 922, Defendant argues that the district
court erred by refusing to instruct the jury that, to convict,
they had to find that Defendant knew that his firearm was
manufactured after 1898.         Defendant also raises a
Confrontation Clause challenge to certain testimony. We
affirm.

                     BACKGROUND

    At the time of his arrest in this case, Defendant was a
felon, and law enforcement had authority to conduct
warrantless searches of his car and residence. After the local
police department received tips that Defendant had engaged
in illegal activity, two detectives, Anthony Chavez and
4               UNITED STATES V. BENAMOR

Matthew Concannon, conducted surveillance outside the
house in the garage of which Defendant resided.

    Concannon saw two vehicles, a Volvo and a minivan,
parked in front of the house. Concannon also saw Defendant
appear from the back of the property and walk to the street,
where he opened the sliding door on the minivan’s passenger
side, climbed into the driver’s seat, and moved the van a short
distance down the road. Defendant left the van through the
same door and returned to the house. At that point,
Concannon ran the number on the van’s license plate and
learned that it belonged to Defendant.

    Several minutes later, Concannon saw Defendant re-
emerge from the back of the house, accompanied by a man
named Angel Vasquez and an unidentified woman. All three
individuals got into the Volvo and drove away. Chavez and
Concannon then searched the garage. They found, among
other things, keys to the minivan and an ammunition belt
containing four shotgun rounds. Concannon used the keys to
open the minivan’s locked doors. Next to the sliding door
that Defendant used to enter and exit the minivan, Concannon
found a shotgun on the floor. The ammunition found in the
garage did not match Defendant’s shotgun.

    Defendant’s landlord arrived at the property during the
search and confirmed that Defendant was the only person
living in the garage. Because Defendant was a felon and
because the detectives had found the ammunition and the
shotgun, Chavez directed that Defendant be arrested.
Officers arrested Defendant, Vasquez, and the unidentified
woman that same day, and jailed Defendant. Four days later,
while Chavez was transporting Defendant to a different jail,
Defendant asked Chavez how much prison time he might
                UNITED STATES V. BENAMOR                      5

serve. After Chavez responded, Defendant said that he had
not intended to use the shotgun but, instead, wanted only to
sell it or give it away.

    Defendant went to trial on two counts of violating
§ 922(g)(1)—one for the shotgun and one for the
ammunition. An agent from the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”) testified that the shotgun
could not have been manufactured before 1915, given certain
engravings on the gun. The agent also testified that the
shotgun’s model and serial number indicated that it was likely
manufactured in the 1920s. The government did not
introduce any evidence that Defendant knew the gun’s age.
A different ATF agent, Daniel Thompson, testified about his
interview of Defendant’s landlord, who did not testify at trial.
Other evidence established that, although only Defendant
lived in the garage, the house’s other occupants stored items
there.

    After the government rested, Defendant moved for
acquittal. The district court denied his motion. The court
also denied Defendant’s request for an instruction that the
government must prove that he knew that the shotgun was
manufactured after 1898. The jury found Defendant guilty on
the shotgun count but acquitted him on the ammunition count.
Defendant then moved for a new trial, arguing that
Thompson’s testimony about his interview with the landlord
violated the Confrontation Clause. The district court denied
the motion.
6               UNITED STATES V. BENAMOR

                       DISCUSSION

    A. The “Antique Firearm” Exception

    Defendant argues that the district court should have
instructed the jury that, to find Defendant guilty, they had to
find that he knew that his firearm was manufactured after
1898. For the same reason, he argues that the government
presented insufficient evidence to convict him. We review de
novo “whether jury instructions omit or misstate elements of
a statutory crime,” and we review de novo the sufficiency of
the evidence. United States v. Kaplan, 836 F.3d 1199, 1211,
1214 (9th Cir. 2016) (internal quotation marks and alteration
omitted).

    To convict someone under § 922(g)(1), the government
must prove three elements: (1) the defendant was a felon;
(2) the defendant knowingly possessed a firearm or
ammunition; and (3) the firearm or ammunition “was in or
affecting interstate commerce.” United States v. Nevils,
598 F.3d 1158, 1163 (9th Cir. 2010) (en banc) (internal
quotation marks omitted). Defendant challenges only the
second element. To prove that a defendant acted knowingly,
the government “need only prove that the defendant
consciously possessed what he knew to be a firearm.” United
States v. Beasley, 346 F.3d 930, 934 (9th Cir. 2003).
“Firearm” has a broad definition, found in 18 U.S.C.
§ 921(a)(3). But § 921(a)(3) also carves out a narrow
exception: “Such term does not include an antique firearm.”
An “antique firearm” is any firearm “manufactured in or
before 1898.” 18 U.S.C. § 921(a)(16)(A).

   Although Defendant’s shotgun was old, it was not
“antique” within the statutory definition, because it was
                UNITED STATES V. BENAMOR                     7

manufactured after 1898. Defendant does not dispute that his
shotgun met § 921(a)(3)’s definition of a firearm. Yet he
argues that the government was required to prove his
knowledge that the shotgun lacked the antiquity that would
have placed it beyond § 922(g)’s reach.

    Every circuit to address the “antique firearm” exception
in the criminal context has held that the exception is an
affirmative defense to a § 922(g) prosecution, not an element
of the crime. See United States v. Royal, 731 F.3d 333, 338
(4th Cir. 2013) (collecting cases); Gil v. Holder, 651 F.3d
1000, 1005 n.3 (9th Cir. 2011) (same), overruled in part on
other grounds by Moncrieffe v. Holder, 569 U.S. 184 (2013).
This uniform holding flows from “the longstanding principle
that ‘an indictment or other pleading founded on a general
provision defining the elements of an offense need not
negative the matter of an exception made by a proviso or
other distinct clause.’” Royal, 731 F.3d at 338 (alteration
omitted) (quoting McKelvey v. United States, 260 U.S. 353,
357 (1922)). Thus, because the “antique firearm” exception
“stands alone as a separate sentence untethered to the general
definition of ‘firearm,’” courts consistently “place the burden
on defendants to raise it as an affirmative defense.” Id.

    Defendant acknowledges the line of cases holding that a
firearm’s antique status is an affirmative defense, but he
argues that United States v. Aguilera-Rios, 769 F.3d 626 (9th
Cir. 2014), overrides those cases. There, we held that, after
the Supreme Court’s decision in Moncrieffe, the categorical
approach requires courts to consider “a definitional element
of a criminal offense, like the antique firearms exception.”
Aguilera-Rios, 769 F.3d at 635. But that “definitional
element” label matters only in the context of the categorical
approach, not in the context of a criminal prosecution. See id.
8               UNITED STATES V. BENAMOR

at 636 (noting that, in some cases, “a conviction must
necessarily establish the presence of certain factors that are
not themselves elements of the crime” to qualify as a
categorical match (emphasis added) (internal quotation marks
omitted)). Our concern here is whether “the defendant bears
the burden in a criminal trial” of proving that the firearm was
an antique, which is “irrelevant to the ‘more focused,
categorical inquiry.’” Id. (quoting Moncrieffe, 569 U.S.
at 197). Aguilera-Rios’ holding about how to conduct the
categorical approach did not convert a firearm’s age into a
traditional element of a § 922(g) crime. Aguilera-Rios does
not control here.

     Defendant also argues that Staples v. United States,
511 U.S. 600 (1994), requires that the government prove his
knowledge of every characteristic of his shotgun that made it
incriminating, including its age. Staples addressed certain
provisions of the National Firearms Act (“NFA”), which
criminalizes possessing an unregistered or improperly
registered firearm. Id. at 602. The NFA defines “firearm” to
include a “machinegun,” meaning “any weapon which shoots
. . . or can be readily restored to shoot, automatically more
than one shot, without manual reloading, by a single function
of the trigger.” 26 U.S.C. § 5845(a)(6), (b). But “virtually
any semiautomatic weapon may be converted, either by
internal modification or, in some cases, simply by wear and
tear, into a machinegun within the meaning of the Act.”
Staples, 511 U.S. at 602. The Court expressed concern that,
in many cases, such “a gun may give no externally visible
indication that it is fully automatic,” rendering people
vulnerable to imprisonment under the NFA “despite absolute
ignorance” of a gun’s automatic firing capabilities. Id.
at 615. Thus, the Court read a mens rea requirement into the
NFA and held that “the Government should have been
                UNITED STATES V. BENAMOR                       9

required to prove that petitioner knew of the features of his
[rifle] that brought it within the scope of the Act.” Id. at 619.

    Staples does not help Defendant. The characteristics of
a “firearm” at issue in Staples were located in the general
provision defining the term, not, as here, in a “‘distinct
clause’” that stands alone as an exception “to the general
definition of ‘firearm.’” Royal, 731 F.3d at 338 (quoting
McKelvey, 260 U.S. at 357). Thus, unlike the NFA, § 922(g)
cannot be read “to make outlaws of gun owners who were
wholly ignorant of the offending characteristics of their
weapons.” Staples, 511 U.S. at 620. Indisputably,
Defendant’s shotgun was a “firearm” under § 921(a)(3). And
Defendant cannot reasonably dispute that he knew the
shotgun “to be a firearm.” Beasley, 346 F.3d at 934.
Although he did not know the gun’s age, he knew that the gun
was a weapon “which will or is designed to or may readily be
converted to expel a projectile by the action of an explosive.”
§ 921(a)(3).

    That leaves Defendant with only the affirmative defense
of the “antique firearm” exception on which to rely.
Defendant had the burden of production to put that
affirmative defense at issue. Royal, 731 F.3d at 338; United
States v. Cruz, 554 F.3d 840, 850 n.16 (9th Cir. 2009). We
need not, and do not, decide whether the affirmative defense
is objective (meaning that the firearm’s date of manufacture,
alone, provides the answer) or subjective (meaning that a
reasonable belief, even if mistaken, that the firearm was
manufactured before 1899 could suffice). Either way,
Defendant failed to meet his burden of production. He did
not dispute the government’s evidence that his gun could not
have been manufactured before 1915, and he offered no
10              UNITED STATES V. BENAMOR

evidence that he reasonably believed that the gun was
manufactured before 1899.

    Thus, the district court correctly declined to give
Defendant’s proposed jury instruction.        Defendant’s
sufficiency-of-the-evidence argument rests entirely on the
argument that we have just rejected, so we also reject the
sufficiency argument.

     B. Confrontation Clause Issue

    After Defendant’s arrest, Thompson interviewed
Defendant’s landlord, who told him that she had seen
Defendant “with a very old or antique firearm.” At trial, the
government sought to introduce the landlord’s statement
through Thompson. The government gave advance notice of
its intent, and Defendant objected to the testimony. He
argued both that the testimony violated the Confrontation
Clause and that the government’s stated purpose for
introducing the testimony was irrelevant. The district court
sustained Defendant’s objection: “The agent will not be able
to testify that [the landlord] told the agent that she had seen
the defendant with a very old long gun.” When the
government asked for clarification, the court said: “Well, the
fact that there was an interview can be elicited. The
substance of what was discussed at the interview, depending
on what you intend to refer to, is probably prohibited.”

    Thompson testified later that morning. On redirect, the
government asked him about Vasquez, the man who left the
house with Defendant and was arrested with Defendant.
Vasquez was also a felon at the time of the arrest. That line
of questioning led to Thompson’s interview with the landlord:
               UNITED STATES V. BENAMOR                   11

       Q: And then you interviewed the landlady,
       Ms. Ewen, on July 13th; is that right?

       A: That’s correct.

       Q: And did your discussion with Ms. Ewen
       have any effect on your decision on whether
       to investigate Vasquez?

       A: It did.

       Q: Did your discussion with Ms. Ewen
       confirm your decision to arrest Mr. Benamor
       for the firearm and ammunition?

       A: Yes, it did

       Q: Did anything—without getting into the
       specifics about what Ms. Ewen told you, did
       anything from that interview cause you to
       suspect that Mr. Vasquez had anything to do
       with that shotgun?

       A: No. To the contrary, it made me believe
       more that he did not.

Defendant did not object during the testimony. In its closing
argument, the government brought up the landlord’s
statement again: “Special Agent Thompson testified that that
interview with the landlady confirmed his suspicions, his
knowledge, that it was defendant’s gun and defendant’s
ammunition.”
12              UNITED STATES V. BENAMOR

       1. Presence of Error

    We review de novo whether a Confrontation Clause
violation occurred. United States v. Tuyet Thi-Bach Nguyen,
565 F.3d 668, 673 (9th Cir. 2009). The Sixth Amendment
guarantees that, “[i]n all criminal prosecutions, the accused
shall enjoy the right . . . to be confronted with the witnesses
against him.” In Crawford v. Washington, 541 U.S. 36, 59
(2004), the Supreme Court held that this guarantee requires
that a “testimonial” statement of a witness absent from trial
meet two conditions for admission: (1) the declarant must be
unavailable at trial; and (2) the defendant must have had a
prior opportunity to cross-examine the declarant. The
government does not dispute that the landlord’s statements
were testimonial and did not meet Crawford’s requirements.
But the government argues that no Confrontation Clause
violation occurred because it offered a summation of her
statements to show their effect on Thompson, not for the truth
of the statements. We disagree.

    The government’s argument carries little weight for the
following exchange:

       Q: Did your discussion with Ms. Ewen
       confirm your decision to arrest Mr. Benamor
       for the firearm and ammunition?

       A: Yes, it did.

In context, that answer implied that the landlord confirmed
that Defendant possessed the shotgun and the ammunition.
The government made that implication unmistakable during
closing argument by again emphasizing the landlord’s
statement. If the government’s argument prevailed here, then
               UNITED STATES V. BENAMOR                    13

“every time a person says to the police ‘X committed the
crime,’ the statement (including all corroborating details)
would be admissible to show why the police investigated X.
That would eviscerate the constitutional right to confront and
cross-examine one’s accusers.” United States v. Silva,
380 F.3d 1018, 1020 (7th Cir. 2004).

    The brevity of Thompson’s testimony did not prevent it
from violating Defendant’s rights. “To the contrary, it would
be an unreasonable application of the core Confrontation
Clause principle underlying Crawford to allow police officers
to testify to the substance of an unavailable witness’s
testimonial statements as long as they do so descriptively
rather than verbatim or in detail.” Ocampo v. Vail, 649 F.3d
1098, 1109 (9th Cir. 2011). Indeed, a brief description might
be even more harmful to Crawford’s principle than a
verbatim recitation. “With the language actually used by the
out-of-court witness obscured, any clues to its truthfulness
provided by that language—contradictions, hesitations, and
other clues often used to test credibility—are lost, and
instead, a veneer of objectivity conveyed.” Id.

    The parties dispute what level of error would require
reversal here. Defendant argues for harmless error, while the
government argues that plain error applies because Defendant
failed to renew his objection to Thompson’s testimony. W e
need not resolve the parties’ dispute because the error is
harmless even under the more lenient standard of harmless
error.

       2. Harmlessness

   Assuming, as we do, that harmless error applies, the
government bears the burden of proving beyond a reasonable
14              UNITED STATES V. BENAMOR

doubt that an error was harmless. United States v. Esparza,
791 F.3d 1067, 1074 (9th Cir. 2015). To assess whether
Thompson’s testimony was harmless, we must consider “a
variety of factors, including whether the testimony was
cumulative, the presence or absence of [evidence]
corroborating or contradicting the testimony on material
points, the extent of cross-examination, and of course, the
overall strength of the prosecution’s case.” Tuyet Thi-Bach
Nguyen, 565 F.3d at 675 (quoting United States v. Mayfield,
189 F.3d 895, 906 (9th Cir. 1999)). But we cannot consider
“whether the witness’ testimony would have been unchanged,
or the jury’s assessment unaltered, had there been
confrontation.” Id. (quoting Coy v. Iowa, 487 U.S. 1012,
1021–22 (1988)).

    Here, Defendant spontaneously confessed to possessing
the gun by telling Chavez that he did not intend to use it, but
wanted only to sell it or give it away. And the detectives
found the shotgun in Defendant’s locked minivan, after they
observed Defendant entering and exiting the van right next to
the spot where the shotgun rested on the floor. The evidence
differed with respect to the ammunition: Defendant did not
confess to owning the ammunition, it did not match the
shotgun, and it was found in a common area of the house
rather than in Defendant’s locked vehicle. Indeed, the jury’s
decision to acquit on the ammunition charge shows that it
likely did not rely on the landlord’s statement, because both
Thompson and the government, in closing argument, stated
that the landlord said that Defendant possessed the gun and
the ammunition. In sum, the testimony was harmless beyond
a reasonable doubt.

     AFFIRMED.